Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claims 1 and 14, use of parentheses leads to indefiniteness in the claim since it is unclear whether what is inside the parentheses is exemplary or not thereby questioning the metes and bounds of the claim.  Further, in claim 1, line 8, there appears to be a comma missing after “completed”.
Further, in claims 9 and 11, the symbols that define the equations need to be defined in the claims.
In claims 1 and 16, it is vague and indefinite what a “maximum a posteriori probability decoder” entails.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article to Tao et al (Turbo Detection for MIMO-OFDM Underwater Acoustic Communications).
Per claim 14, Tao et al discloses a method for communication using a multiple-input multiple-output ("MIMO") channel. The method includes receiving, at a receiver, a signal comprising bits of information encoded in one or more symbols, (OFDM), iteratively exchanging soft decisions of the one or more symbols between an equalizer and a decoder by iteratively adapting one or more filters based upon a posteriori soft decisions of the one or more symbols (page 28, second full paragraph, “the linear soft-decision OFDM equalizer performs a hybrid soft interference cancellation using both the a priori and the a posteriori soft symbol estimations” and conclusion section) and outputting, from the decoder, a hard decision of the bits of information encoded in each of the one or more symbols (Introduction section and Channel Decoding section).
Per claim 15, see turbo decision-feedback equalization (TDFE).
Per claim 16, see Fig. 1.

Allowable Subject Matter
6.	Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

7.	Claims 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl